DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner has carefully considered the applicant’s arguments of 8/4/2022 but is not persuaded.

In particular, Mandridake et al. (US 2012/0324534) teaches at paragraph 0003,
“An identity document comprises on the one hand fixed elements preset for blank titles (printed mentions, images, holograms, logos, watermarks, . . . ) and data specific to the owner of the identity document (variable textual mentions, images such as facial identity photograph, machine-readable information zone, known as MRZ).”

These “fixed elements preset” for blanks are common for an entire production run of secure documents. The blanks have distinctive areas (such as “holograms, logos, watermarks”) that are generic and have a distinctive pattern common to a whole batch.

The text of Mandridake et al. makes clear that a variety of zones are extracted and binarized in order to authenticate a document. There is nothing in the text that excludes those things (“holograms, logos, watermarks”) that are common to a run of documents. Indeed, these are security features that help prove a document is authentic, so it seems reasonable to conclude that they would be part of an authentication process. Indeed Mandridake et al. clearly explains (paragraphs 0012 to 0023) that a range of areas are checked and used in the digital fingerprinting and common elements (“holograms, logos, watermarks”) certainly support showing of documents as authentic. Indeed proving authenticity is why such elements exist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mandridake et al. (US 2012/0324534).

The text of Mandridake et al. para 0012 to 0023 is shown below with emphasis by the examiner:

“[0012] According to the invention these aims are achieved by an automatic checking process of the authenticity of an identity document, comprising at least one first zone of variable textual data and at least one second image zone, characterised in that it comprises: [0013] (a) a data-acquisition phase, comprising the steps consisting of: [0014] (a1) setting up a primary database in which at least the information contained in said first zone and second zone for a set of identity documents is recorded, [0015] (a2) extracting variable textual data from the information recorded in the primary database for the first zone of each of the identity documents by a process of optical character recognition and incorporating these textual data in coded form in a digital multicomponent signature called a fingerprint attributed to each of the identity documents, [0016] (a3) extracting graphic information from the image information recorded in the primary database for the second zone of each of the identity documents and creating at least one global fingerprint component obtained from the entire image gradient and at least a plurality of local fingerprint components obtained from a predetermined number N of blocks corresponding to subdivisions of the binarised image with covering of fixed dimension, for each of the identity documents, and [0017] (a4) recording the fingerprints of various identity documents in a fingerprint database linked to a relocated central server relative to the primary database, the fingerprints being indexed according to a reference number of the relevant identity document, and [0018] (b) a relocated checking phase of identity documents to be checked in a checkpoint comprising the steps consisting of: [0019] (b1) digitising an identity document to be checked, [0020] (b2) extracting and reading by means of a process of optical character recognition the variable textual data contained in a first zone of the digitised identity document to be checked and coding said data to constitute a fingerprint component, [0021] (b3) extracting graphic information of the image contained in a second zone of the digitised identity document to be checked and creating a global fingerprint component obtained from the entire image gradient as well as a plurality of local fingerprint components obtained from a predetermined number N of blocks corresponding to subdivisions of the binarised image with covering of fixed dimension, [0022] (b4) comparing inside said central server the fingerprint of the identity document to be checked with the fingerprint of the identity document indexed in the fingerprint database with the same reference number, and [0023] (b5) sending a message indicating the result of the comparison and confirming the authenticity of the document to be checked or on the contrary identifying at least one image zone considered as suspect or as having been falsified.”

To be clear, Mandridake et al. is not using ‘fingerprint’ in the literal sense. Mandridake et al. explains:
“[0071] In the present description, fingerprint means a multicomponent digital signature attributed to each of the identity documents.”

Thus, Mandridake et al.’s idea is very much like the claimed invention:
A document is graphically captured, including image areas of the document which of course have distinctive elements.
The ‘digital fingerprint’ – which is not an actual fingerprint but a signature that is derived from components of the document including graphical areas – is stored in a database to form a reference for the document.
At the time of authentication, a security document is imaged and digitized and the resulting digital fingerprint is compared against the reference that has been stored in the database.
A positive or negative authentication decision is made.
Although Mandridake et al. does explicitly say there is a predefined thresholds of concordance, this is necessarily true. Why, because any time image data is checked against a reference to judge whether there is a match, the result will be an only imperfect match due to the analog/nonbinary nature of images. It is always necessary to have a boundary between what is deemed close enough to represent an authentic match and what is deemed not close enough. Thus, even if Mandridake et al. is not explicit about it, the claimed threshold is necessarily present in some form.

Regarding a “reference distinct data zone for an entire production of secure documents Mandridake et al. teaches at paragraph 0003,
“An identity document comprises on the one hand fixed elements preset for blank titles (printed mentions, images, holograms, logos, watermarks, . . . ) and data specific to the owner of the identity document (variable textual mentions, images such as facial identity photograph, machine-readable information zone, known as MRZ).”

These “fixed elements preset” for blanks are common for an entire production run of secure documents. The blanks have distinctive areas (such as “holograms, logos, watermarks”) that are generic and have a distinctive pattern common to a whole batch.

The text of Mandridake et al. makes clear that a variety of zones are extracted and binarized in order to authenticate a document. There is nothing in the text that excludes those things (“holograms, logos, watermarks”) that are common to a run of documents. Indeed, these are security features that help prove a document is authentic, so it seems reasonable to conclude that they would be part of an authentication process.

Regarding the dependent claims, the limitations are generally met:
Colors are analyzed as part of the digital signature.
Lines in an image would certainly be part of the digital signature.
Both graphic and alphanumeric data (via OCR) factor into the digital signature.
An identity document would conventionally be laminated.
Photographs are part of identity documents and would factor into the digital signature.
The database in Mandridake et al. is on a remote server.
Although a smartphone is not explicitly discussed in Mandridake et al., that is the most ubiquitous digital imaging equipment at present and could certainly be used to capture the images used in verification. 

It is noted that the claims generically recite ‘data zone’ and ‘distinctive pattern’ which can be anything on a security document including a photograph of the identity document holder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876